[Cite as Al-Bermani v. Fadul, 2021-Ohio-2260.]


                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

DANIA AL-BERMANI,                                 :

                Petitioner-Appellee/
                Cross-Appellant                   :
                                                                  No. 109760
                v.                                :

RAFID A.H. FADUL,                                 :

                Respondent-Appellant/
                Cross-Appellee.                   :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: July 1, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-18-373472


                                           Appearances:

                Cavitch, Familo & Durkin, Co., and Roger L. Kleinman, for
                appellee.

                Kristen A. Crane, for appellant.


MICHELLE J. SHEEHAN, J.:

               Respondent-appellant Rafid A.H. Fadul (“Fadul”) challenges the trial

court’s    judgment        entry     granting    petitioner-appellee   Dania   Al-Bermani’s

(“Al-Bermani”) amended petition to register foreign support order and confirmation
of a child support order from the state of Virginia and declining to vacate such

registration. Al-Bermani filed a cross-appeal arguing that the trial court erred by

failing to award statutory interest and precluding her from presenting evidence of

fraud. After a thorough review of the law and facts, we affirm the judgment of the

trial court.

                          I. Factual and Procedural History

               This matter originated in the Circuit Court of Fairfax County, Virginia,

where Al-Bermani and Fadul were divorced in 2011. Pursuant to the divorce decree,

Fadul was to pay to Al-Bermani child support in the amount of $1,196 per month

from January 2011 through June 2011. The divorce decree further provided that

Fadul was to pay Al-Bermani spousal support in the amount of $3,000 per month

for six months from January 1, 2011 until June 30, 2011.

               The award of spousal support was to terminate before the end of the

six-month period if one of several conditions occurred, including Al-Bermani

obtaining full-time employment. On March 1, 2011, Al-Bermani did obtain full-time

employment. As a result, the spousal support obligation terminated, and the parties

modified the child support obligation pursuant to an “Agreed Order Modifying Child

Support” on May 16, 2011. Under this subsequent order, Fadul was to pay to

Al-Bermani child support in the amount of $2,186, commencing March 1, 2011.

               The divorce decree contemplated a future change in employment for

Fadul and provided that on June 29, 2011, the parties were to readdress and
recalculate child support to determine the appropriate amount commencing July 1,

2011, and continuing thereafter.

             Fadul claims that on June 28, 2011, the parties reached an extrajudicial

agreement that modified the child support amount to $917 per month, and Fadul

began paying this amount beginning on July 1, 2011, and continuing through the

proceedings below. Al-Bermani denies that any such agreement was reached, but

does not dispute that Fadul made the monthly $917 payments. The prior order

requiring $2,186 monthly payments was never modified. Fadul filed a motion to

modify child support with the Virginia court on June 28, 2011, but it does not appear

that such motion was ever ruled upon.

             On September 5, 2018, Al-Bermani filed a petition to register a foreign

support order and later an amended petition to register a foreign support order with

the Cuyahoga County Domestic Relations Court. The amended petition requested

registration and confirmation of the “Agreed Order Modifying Child Support” of

May 16, 2011 (“Virginia support order”) for the purpose of enforcing and modifying

the order’s support determination. Accompanying the amended petition was an

affidavit of Al-Bermani that stated the amount of arrearage owed by Fadul. Fadul

filed a request for hearing to contest registration of the foreign support order.

            The trial court held a full hearing over two dates in order to determine

whether registration was appropriate and if the amount of arrearage alleged in

Al-Bermani’s amended petition was correct.
             The magistrate issued a decision granting Fadul’s motion to request

hearing and further granting Al-Bermani’s amended petition to register the foreign

support order and for confirmation of the Virginia support order. The magistrate

found that the Virginia support order had not been vacated, suspended, or modified

by a later order and determined that the proper amount of arrearage was $109,134,

which was the amount alleged by Al-Bermani.

             Fadul and Al-Bermani each filed objections to the magistrate’s

decision. Fadul asserted that (1) the registration of the Virginia support order

should have been vacated because of the parties’ extrajudicial agreement; (2) he had

made full payment of the Virginia support order; and (3) Al-Bermani was estopped

from registering the Virginia support order.

              Al-Bermani objected to the magistrate’s decision on the grounds that

the magistrate failed to award interest on the arrearage, failed to calculate the

arrearage through the date of her decision, failed to reduce the arrearage to

judgment, and improperly prohibited Al-Bermani from introducing evidence of

fraudulent misrepresentation by Fadul.

             The court overruled all of the objections and adopted the magistrate’s

decision in full. The court further ordered that the registration of the support order

was confirmed under R.C. 3115.607(C).

              Fadul then filed the instant appeal, raising two assignments of error

for our review:
      1. The trial court erred by failing to vacate registration of the May 16,
      2011 Agreed Order Modifying Child Support because there was a
      subsequent extra-judicial agreement for child support in the amount of
      $917.00 per month effective July 1, 2011, which was not only
      contemplated by the terms of the parties’ Final Decree of Divorce, but
      was also implemented by the parties and has been paid in full by Fadul
      to Al-Bermani.

      2. The trial court erred in failing to vacate registration of the May 16,
      2011 Agreed Order Modifying Child Support based upon the parties’
      stipulation that payments had been made — thereby depriving the trial
      court of jurisdiction.

             Al-Bermani cross-appealed, assigning two issues for our review:

      1. The trial court erred as a matter of law in failing to award Al-Bermani
      statutory interest on the arrearage, as required by the foreign support
      order.

      2. The trial court erred in prohibiting Al-Bermani from introducing
      evidence of Fadul’s fraudulent misrepresentations of his income.

                              II. Law and Discussion

              Ohio has enacted the Uniform Interstate Family Support Act

(“UIFSA”), which provides jurisdictional rules designed to ensure that only one state

or country at a time has jurisdiction to address child support, including the

modification of an order of another state or country.         The UIFSA sets forth

registration procedures for the enforcement of the support order of one state in

another. See R.C. Chapter 3115.

             R.C. 3115.601 provides that a support order issued in another state or

a foreign support order may be registered in this state for enforcement. The process

for such registration is set forth in R.C. 3115.602. Under the statute and Rule

31(D)(1) of the Local Rules of the Cuyahoga County Domestic Relations Court, the
filing of the petition and required documents constitutes registration of the foreign

support order. There is no dispute that Al-Bermani followed the proper steps for

registration.

                A party may seek to have registration of a foreign “support order”

vacated by proving one of eight defenses under R.C. 3115.607(A):

      (1) The issuing tribunal lacked personal jurisdiction over the contesting
      party.

      (2) The order was obtained by fraud.

      (3) The order has been vacated, suspended, or modified by a later
      order.

      (4) The issuing tribunal has stayed the order pending appeal.

      (5) There is a defense under the law of this state to the remedy sought.

      (6) Full or partial payment has been made.

      (7) The statute of limitation under section 3115.604 of the Revised Code
      precludes enforcement of some or all of the alleged arrearages.

      (8) The alleged controlling order is not the controlling order.

                In his first assignment of error, Fadul argues that the trial court erred

in declining to vacate the registration because he had paid in full pursuant to the

terms of the extrajudicial agreement. Fadul contends that the parties entered into

an extrajudicial agreement wherein the child support amount was modified to $917

per month.        Al-Bermani disputes that there was such an agreement, but

acknowledges that Fadul did pay this amount.
              The Virginia support order specifically states that it will continue

“until further order of the Court.” Fadul presented no evidence to demonstrate that

there was a subsequent order modifying the Virginia support order. While Fadul

did file a motion to modify child support in Virginia, his motion was never served

upon Al-Bermani nor was it adjudicated by the Virginia court. We agree with the

trial court that any extrajudicial agreement by itself would not constitute an order

of the court. Accordingly, the Virginia support order remained in effect, and Fadul

failed to establish that he made full payment of that order. The trial court properly

declined to vacate the registration of the Virginia support order on these grounds,

and Fadul’s first assignment of error is overruled.

              While we have determined that Fadul did not make payment in full

under the Virginia support order, his second assignment of error argues that the trial

court also should have vacated the registration under R.C. 3115.607(A)(6) because

he has made partial payment. Fadul argues that the registration of the Virginia

support order should have been vacated based upon his monthly payments of $917,

which he argues constituted partial payment of the ordered $2,186.

              We are not persuaded by Fadul’s proposed application of the statute

to an ongoing support order. The $917 payments equate to only 42 percent of the

payment required under the Virginia support order. As the trial court noted,

accepting Fadul’s position would mean that any party could avoid the registration of

a foreign support order simply by paying any amount, no matter how small. If we

were to adopt Fadul’s interpretation of the statute, parties who move to Ohio from
another state who are subject to an ongoing support order would never be able to

register such order for enforcement or modification as long as the obligor had made

any payments under the order. Following Fadul’s position to its logical conclusion,

a foreign support order could be registered only in circumstances where the obligor

has made absolutely zero payments. This would negate the very purpose of the

UIFSA.

              There is very little authority interpreting the defense of partial

payment, even beyond the state of Ohio. However, we note that other courts have

declined to apply the defense in the manner that Fadul advocates. See, e.g., Largent

v. Largent, 2008 WY 106, 192 P.3d 130 (2008) (finding that partial payment is not

a complete defense to confirmation and enforcement of a valid foreign support

order, but noting that the obligor was entitled to credit for the payments made);

Aldrich v. Aldrich, Minn.App. No. C8-99-1765, 2000 Minn. App. LEXIS 653

(June 23, 2000) (Because the evidence did not demonstrate that the obligor’s entire

obligation was satisfied, it was held to be insufficient to preclude enforcement of the

foreign decree.).

              We cannot find that the trial court abused its discretion in

determining that Fadul had not demonstrated the defense of full or partial payment

simply by paying a portion of the required monthly child support payments. The

trial court was not deprived of jurisdiction and properly declined to vacate the

registration. Fadul’s second assignment of error is overruled.
              We now turn to Al-Bermani’s cross-appeal. In her first assignment of

error, she argues that the trial court erred in failing to award statutory interest on

the arrearage, as required by the Virginia support order.

              The trial court determined that Al-Bermani’s argument regarding

interest also related to enforcement or modification of the order, rather than

registration. It stated that the proceedings before it dealt solely with registration

and that Al-Bermani could raise arguments related to enforcement or modification

after the order was registered.

              As noted by the trial court, these arguments are relevant to the

enforcement or modification of the registered order, which was not yet before the

court. The proceedings in the trial court simply involved the registration and

confirmation of the order. Accordingly, any issues relating to enforcement and

modification of the Virginia support order have not been addressed by the trial court

and are therefore not properly before us. Al-Bermani’s first assignment of error is

overruled.

              Al-Bermani’s second assignment of error argues that the trial court

erred by refusing to allow her to introduce evidence to demonstrate that Fadul

fraudulently misrepresented his income.        Al-Bermani acknowledges that this

argument becomes relevant only if this court were to find that there was an

extrajudicial agreement between the parties. As we have noted that issues relating

to the existence of an extrajudicial agreement and enforcement or modification of

the support order are not before us, this assignment of error is overruled.
                                      III. Conclusion

                The trial court did not err in declining to vacate registration of the

Virginia order because Fadul failed to establish that he made full payment of the

order, and the defense of partial payment does not apply to an ongoing support

order.     The remaining issues raised by the parties involve enforcement or

modification of the Virginia order, which has not yet been addressed by the trial

court.     Accordingly, both Fadul’s and Al-Bermani’s assignments of error are

overruled, and the judgment of the trial court is affirmed.

                 Judgment affirmed.

         It is ordered that costs shall be evenly split between the parties.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate issue out of this court directing the

common pleas court, domestic relations division, to carry this judgment into

execution.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MICHELLE J. SHEEHAN, JUDGE

LARRY A. JONES, SR., P.J., and
LISA B. FORBES, J., CONCUR